In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                             ________________________

                                 No. 07-18-00224-CV
                             ________________________


                       LANDRY ROBERT LLOYD, APPELLANT

                                           V.

                        KACY JEANNE HENSLEY, APPELLEE



                          On Appeal from the 237th District Court
                                  Lubbock County, Texas
               Trial Court No. 2016-519,987; Honorable Les Hatch, Presiding


                                       July 3, 2018

                             ABATEMENT AND REMAND
                   Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      This appeal relates to an Order of Enforcement following entry of a Final Decree

of Divorce between Appellant, Landry Robert Lloyd, and Appellee, Kacy Jeanne Hensley,

that was previously appealed to this court. The issues from the previous appeal related
to the trial court’s award of certain personal property to Kacy as her separate property.

In that prior appeal, this court affirmed the decree of divorce on September 26, 2017.1


       Subsequent to this court’s decision, Kacy filed, in the trial court, a Motion for

Enforcement of Property Division. When Landry failed to appear at the hearing on Kacy’s

motion, the trial court found that good cause existed for granting the motion and, on May

3, 2018, signed an Enforcement Order directing Landry to deliver specific property to

Kacy. Landry has now appealed that order to this court.


       Several weeks after filing his appeal, Landry filed, in this court, a Motion to

Suspend Enforcement Pending Appeal seeking to suspend enforcement of the

Enforcement Order and stay further proceedings, pending disposition of this appeal. See

TEX. R. APP. P. 24.1(a). Landry offered to post a bond pursuant to Rule 24.1(a) should

“this court set one.” Rule 24.1(a)(2), however, provides for suspension of enforcement of

a judgment by “filing with the trial court clerk a good and sufficient bond.” Under Rule

24.2(a)(2), when the judgment is for recovery of an interest in personal property, the

amount of the bond is determined by the trial court, not this court. By her response to

Landry’s motion, Kacy agrees that Landry should post bond pursuant to an order from the

trial court. Consequently, we abate this appeal and remand the cause to the trial court

for further proceedings to determine the amount of the bond necessary for suspension of

enforcement pending the outcome of this appeal.




       1  See Lloyd v. Hensley, No. 07-16-00417-CV, 2017 Tex. App. LEXIS 8479, at *8 (Tex. App.—
Amarillo Sept. 6, 2017, pet. denied) (mem. op.).

                                               2
       Upon remand, the trial court shall, by whatever means necessary, enter an order

setting the type and amount of security that Landry must post to suspend the Enforcement

Order of May 3, 2018, while the appeal from that order remains pending in this court. The

trial court shall cause a supplemental clerk’s record containing its order setting bond and

any other necessary orders related to this matter to be filed with the clerk of this court on

or before July 30, 2018.


       All appellate deadlines are suspended pending the trial court’s determination of

the amount of bond to be posted by Landry and reinstatement of this appeal.


       It is so ordered.


                                                  Per Curiam




                                             3